ACCEPTED
                                                                     01-15-00224-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                 9/9/2015 2:01:49 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

           CASE NO: 01-15-00224-CV

       IN THE 1st COURT OF APPEALS
                                                    FILED IN
                                             1st COURT OF APPEALS
                AT HOUSTON                       HOUSTON, TEXAS
                                             9/9/2015 2:01:49 PM
                                             CHRISTOPHER A. PRINE
                                                     Clerk
       TODD DAVID ROGERS , APPELLANT

                        V.

        GINA MARIE ROGERS, APPELLEE



         From the 434TH District Court

     Trial Court Case number 12-DCV-199022

            Fort Bend County, Texas



APPELLANT’S REQUEST TO EXTEND ABATEMENT



                 THE MAHONEY LAW FIRM

                 WALTER P. MAHONEY JR.

                 3668 BURKE

                  PASADENA, TEXAS 77504

                  SBN 12844600

                  PHONE 281-998-9450

                  FAX 281-998-9430
TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Appellant’s Counsel respectfully requests that the Court to enter an order abating the

pending appeal and in support of that request would show unto this Court as follows:

                                                  I.

       Appellant filed Notice of Appeal on the day before the case was set for entry of judgment

in the trial court. On the day in question the final decree of divorce was not entered or signed by

the court. The proceeding were reset to another date for entry and due to unforeseen

circumstances that entry also did not occur. The case was then reset to April 17th, 2015 for the

entry of a final judgement but unfortunately that entry date was also reset to May 15th, 2015.

                                                 II.

As a result of the above described issues a final appealable judgment has not been entered by the

trial court at this time. It is Appellant’s belief at this time that the decree has been signed by the

Court. The request for the supplementation of the Clerk's record is being filed at the same time as

 this request. Appellant request the Court to extend the time of the abatement for a few days to

       allow for the completion of the clerk's record so that it may be filed with this Court.

                                        V. CONCLUSION
       For the reasons stated above, Appellant respectfully requests that this court enter an order

abating this appeal pending further notice from the parties and action from the trial court.



                                                      Respectfully Submitted,
                                                      The Mahoney Law Firm
                                                      3668 Burke
                                                      Pasadena, Texas 77504
                                                      Phone 281-998-9450
                                                      Fax 281-998-9430
                                                      E-Mail trip888@aol.com

                                                      /s/ Walter P. Mahoney Jr.
                                                      Walter P. Mahoney Jr.
                                                      Attorney for Appellant




                             CERTIFICATE OF CONFERENCE

 I Walter P. Mahoney Jr. do hereby certify that on the 9thth day of September I forwarded the
foregoing Motion to Marlene Zinsmeister to attempt to resolve this issue. Marlene Zinsmeister
has not yet advised me of her position. As soon as she does that information will be provided to
                                          this Court.

                                     /s/Walter P. Mahoney Jr.
                                   Walter P. Mahoney Jr.




                              CERTIFICATE OF SERVICE


 I, Walter P. Mahoney Jr. do hereby certify that a copy of the foregoing Motion was duly and
properly served upon opposing counsel on the 9th day of September both before and after it was
             filed. In addition I made phone calls to his office to seek her position.
                                      /s/ Walter P. Mahoney Jr.
                                     Walter P. Mahoney Jr.